Case 2:18-cv-04677-SMB Document 1-5 Filed 12/14/18 Page 1 of 2


               EXHIBIT D



                                                                 E
                                                                 X
                                                                 H
                                                                 I
                                                                 B
                                                                 I
                                                                 T

                                                                 D



               EXHIBIT D
Case 2:18-cv-04677-SMB Document 1-5 Filed 12/14/18 Page 2 of 2
